I must dissent. We have held that when an award of the Industrial Commission gets into the Circuit Court by statutory appeal, it for the first time, becomes a "case" within the meaning of Sec. 5 of Art. V of Const., and therefore appeal lies under the Constitution to this Court from the decision of the Circuit Court, as in other "cases" arising in the Circuit Court. We have also held that this court has inherent, as well as statutory, authority to regulate by rule all matters of appellate procedure. Therefore, when we adopted Rule 2 of Supreme Court Rules, that rule was intended to afford a uniform method for taking appeals to this Court, and in my opinion superseded all statutory provisions to the contrary. To hold otherwise would create confusion and uncertainty. *Page 638